Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The Amendment (hereinafter “Am.”) after Final Action under 37 CFR 1.116 filed on April 9, 2021 has been entered.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
2.	Authorization for this examiner’s amendment was given in an interview with Ms. Seema M. Mehta on April 13, 2021.
	In claim 16, line 15, change “an integral plate” to - - a single integral plate - -.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the primary reasons for allowance are the following limitations in representative claim 1:
an operating element (4);

a circuit board (11) comprising a first side (12) and a second side (13), the first side (12) comprising a switching element (14),

wherein the switching element (14) is switched when the operating element (4) is actuated, and

wherein the circuit board (11) is arranged between the operating element (4) and the switching element (14) such that the first side (12) faces away from the operating element (4) and the second side (13), lying opposite the first side (12), faces the operating element (4);

wherein the rocker (20) is coupled to the switching element (14) by a rocker joint (21),
wherein the operating apparatus (3) further comprises a first pin connector (17) that contacts the first rocker part (22) and a second pin connector (17) that contacts the second rocker part (23),
wherein the first pin connector (17) and the second pin connector (17) extend between the operating element (4) and the rocker (20), and 
wherein the switching element (14) is switched by a folding motion of the first rocker part (22) and the second rocker part (23).  (Reference characters, bold and emphases added).

	The closest prior art Siegfried (DE 4400772 A1) does not teach or suggest all of the structural and functional limitations recited in claim 1, and similarly recited in claims 15-16.  See Office action on February 11, 2021 and Applicant’s Remarks on pp. 6-11 of the Am.
None of the cited references, either alone or in combination, teaches or suggests all of the structural and functional limitations recited in claims 1 and 15-16.  See MPEP § 2143.03 (A functional limitation must be evaluated and considered, just like any other limitation of the claim, for what it fairly conveys to the person having ordinary skill in the pertinent art in the context in which it is used) and In re Wilson, 424 F.2d 1382, 1385, 165 USPQ 494, 496 (CCPA 1970) (“All words in a claim must be considered in judging the patentability of that claim against the prior art”) also in MPEP § 2143.03.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's 
disclosure: Eckert (US 20100108485) teaches an operating element (2); a circuit board (12, ¶ 22) comprising a first side (unnumbered in FIG. 1) and a second side (unnumbered), the first side comprising a switching element (11a, ¶ 22), wherein the switching element (11a) is switched when the operating element (2) is actuated.  However, the circuit board (11) is not arranged between the operating element (2) and the switching element (11a) such that the first side (12) faces away from the operating element (4) and the second side (13), lying opposite the first side (12), faces the operating element (4)
Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINH LUONG whose telephone number is (571) 272-7109.  The examiner can normally be reached on Monday-Friday, 9:00 AM ET – 5:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VINH LUONG/Primary Examiner, Art Unit 3656